Lumpkin, J.
The warrantors were made parties defendant. 'They filed pleadings insisting that a conveyance which was atiacked by the plaintiff, and under which the original defendant •claimed, was valid and conveyed title. They were interested in .sustaining the title and thus saving themselves from liability on their warranties. It was contended that the conveyance in question was void as matter of law. Had this court so held, it would have bound both the original defendant and his warrantors who were parties. They were therefore directly interested in sustaining- the judgment which refused the injunction. It is suggested in the brief of counsel that in the court below it was argued that the order making the warrantors parties was void, and that they were not lawful parties. But there is no suggestion of any thing ¡of this kind in the record or bill of exceptions.

Writ of error dismissed.


All the Justices concur.